Citation Nr: 1212288	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for tendinitis, left shoulder.

2.  Entitlement to service connection for a chronic thoracolumbar disorder (claimed as a back condition or upper back/lower back condition).

3.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and/or adjustment disorder with mixed disturbance of emotions and conduct.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his mother (J.M.N.)


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1996 and again from January 1997 to June 1998. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran and his mother testified before the RO at a hearing in January 2009.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  During the January 2009 RO hearing the Veteran indicated that he wished to withdraw his appeal regarding the left shoulder.  

2.  Service treatment records show several complaints of low back pain, there is competent medical evidence of a current thoracolumbar disorder, and there is competent medical evidence relating the Veteran's current thoracolumbar disorder to his active military service.

3.  Service treatment records show psychiatric complaints resulting in a diagnosis of adjustment disorder, there is competent medical evidence of a current diagnosis of adjustment disorder, and there is competent medical evidence relating the Veteran's current acquired psychiatric disorder to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with regard to the left shoulder issue by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for a thoracolumbar disorder is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Service connection for an acquired psychiatric disorder is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a chronic thoracolumbar disorder as well as an acquired psychiatric disorder are related to his active military service.  Specifically, the Veteran notes that he injured his left shoulder and back in a motor pool injury in August 1997.  He also notes that he attempted suicide in November 1995 and was treated for psychiatric problems as a result of this attempt.  The Veteran also contends that he has continued to suffer from low back and psychiatric problems since discharge from his military service.    

Withdrawn Issue

During the January 2009 RO hearing the Veteran indicated that he wished to withdraw his appeal regarding the left shoulder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal with regard to the left shoulder, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the left shoulder issue and this issue is dismissed.

Service Connection Issues

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

1.  Thoracolumbar disorder

The Veteran's service treatment records show several complaints of low back pain.  First, in June 1995 the Veteran complained of a sore low back after suffering a seizure.  Subsequently, records show that the Veteran injured his left arm during a lifting accident at a motor pool.  It also appears that the Veteran injured his low back during this incident because in September 1997, October 1997, and December 1997 treatment records the Veteran complained of pain in his left shoulder and low/upper back since the August 1997 injury.  Also, in January 1998 the Veteran reported severe back/shoulder problems and in a February 1998 report of medical history the Veteran checked "yes" when asked whether he experienced "recurrent back pain" and also specifically wrote that the experienced "severe back/shoulder pain."  

Post-service treatment records show complaints of back pain as early as June 1999.  Significantly, private treatment records from Dr. R.R.W. show that the Veteran injured his back in a work-related accident and sought treatment for back pain.  In an April 2005 statement Dr. R.R.W. wrote that he first treated the Veteran for back pain in June 1999 and currently had a diagnosis of thoracic sprain, left T12 rib sprain, lumbar sprain, old healed T12 compression fracture, and degenerative disc disease of the L5/S1 disc.  Other private treatment records show treatment for low back from March 2002 through September 2003 note complaints of low back pain, particularly following a June 2003 motor vehicle accident.  VA outpatient treatment records dated from October 2003 through August 2008 further show treatment for the Veteran's low back disorder.   

In connection with this claim the Veteran submitted a March 2007 statement from Dr. R.R.W. wherein Dr. R.R.W. wrote that the Veteran's old healed compression fracture of T12 was related to the Veteran's March 1998 lifting injury.  The Veteran also submitted a June 2008 statement from Dr. A.B.K. wherein Dr. A.B.K. wrote that the Veteran's service treatment records document low back pain, specifically in October 1997, and that his most recent examination in June 2008 confirmed spondylosis of L4-5 with mild bilateral foraminal stenosis.  Dr. A.B.K. indicated that because the Veteran's back pain was first documented in service it should be service connected.  The Veteran has also submitted several statements, dated in June 2008 and February 2009, wherein his mother, ex-wife, and ex-girlfriend note the Veteran's complaints of back pain beginning in service and continuing after service.    

The Veteran was afforded a VA spine examination in October 2008.  It is unclear what the examiner diagnosed with regard to the Veteran's thoracolumbar spine but the examiner did opine that the Veteran's current low back disorder was not related to the August 1997 injury to the left shoulder because the August 1997 service treatment records referred to the injury as being to his left upper back and left shoulder, not to the Veteran's low back.  

The Veteran was afforded another VA spine examination in October 2009.  It is again unclear what the examiner diagnosed with regard to the Veteran's thoracolumbar spine but the examiner again opined that the Veteran's current low back disorder was not related to the August 1997 injury to the left shoulder because the August 1997 service treatment records referred to the injury as being to his left upper back and left shoulder, not to the Veteran's low back and any complaints regarding the low back were thought to be related to the left shoulder.  The October 2009 VA examiner noted that there was no note of on-going low back problems or pathology and no definitive evidence of a chronic on-going low back disorder or diagnosis during service or in the notes near the Veteran's separation from service.  

Given the above, the Board finds that service connection for a thoracolumbar disorder is warranted.  Significantly, service treatment records show several complaints of low back pain beginning after the August 1997 injury.  Post-service treatment records show complaints of and treatment for back problems beginning in June 1999, approximately one year after the Veteran's discharge from service.  While the October 2008 and October 2009 VA examiner's opined that the Veteran's current low back disorder was not related to the August 1997 injury and was instead related to the Veteran's post-service June 1999 and June 2003 injuries, these opinions do not address all of the service treatment records noting back pain, significantly the January and February 1998 reports of severe back problems.  The March 2007 private opinion from Dr. R.R.W. and the June 2008 private opinion from Dr. A.B.K. note that the Veteran's current low back problems began during military service.  The Veteran and his mother were highly credible witness during the January 2009 RO hearing.  Furthermore, the continuity of symptomatology evident from the statements from the Veteran, his mother, his ex-wife, and his ex-girlfriend, as well as the several positive medical nexus opinions discussed above provide a plausible basis to conclude that the Veteran's current thoracolumbar disorder is related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a thoracolumbar disorder.  38 U.S.C.A. § 5107(b).  

2.  Acquired psychiatric disorder

The Veteran's service treatment records show several complaints of psychiatric problems.  Significantly, the Veteran attempted suicide in November 1995.  The initial assessment was possible depression but the diagnosis was later changed to adjustment disorder with depressed mood in November 1995.  Upon neuropsychological testing in December 1995, the Veteran was also diagnosed with a cognitive disorder.  

The Veteran submitted a claim for service connection for depression in April 2005.  In connection with this claim he submitted a June 2008 statement from Dr. A.B.K. wherein Dr. A.B.K. wrote that the Veteran's service treatment records document depression beginning in November 1995 and that the Veteran continues to suffer from depression.  Dr. A.B.K. indicated that because the Veteran's depression was first documented in service it should be service connected.  The Veteran has also submitted several statements, dated in June 2008 and February 2009, wherein his mother, ex-wife, and ex-girlfriend note the Veteran's complaints of depression beginning in service and continuing after service.

The Veteran was afforded a VA psychiatric examination in October 2008.  Upon psychiatric testing the Veteran was again diagnosed with adjustment disorder, this time with mixed disturbance of emotions and conduct.  He was also diagnosed with a personality disorder.  The examiner opined that the Veteran's psychiatric disorder was not related to his military service.  The examination report noted that, while there was no indication of a pre-existing psychiatric disorder in the Veteran's service treatment records, subsequent medical evidence noted that the Veteran experienced depression since high school along with suicidal ideation in 1991, both prior to active service.  However, the examiner indicated that she could not opine whether the Veteran's pre-existing psychiatric disorder was aggravated by the Veteran's military service as there were no pre-military records regarding the Veteran's psychiatric problems to review.  With regard to whether the Veteran's adjustment disorder diagnosed in service was an earlier manifestation of his current psychiatric diagnosis the examiner wrote that the diagnosis of adjustment disorder required the presence of a stressor.  The diagnosis of adjustment disorder in the military was based on the stressor of the demands of military life and relationship problems.  According to the examiner, the Veteran's current diagnosis of adjustment disorder was based on the Veteran's medical problems and recent relationship issues.  Therefore, the examiner opined that the diagnosis of adjustment disorder in the military was less likely than not an earlier manifestation of his current psychiatric diagnosis.

Given the above, the Board finds that service connection for an acquired psychiatric disorder is warranted.  Significantly, service treatment records show several complaints of psychiatric problems along with a diagnosis of adjustment disorder beginning in November 1995.  Post-service treatment records also show a diagnosis of adjustment disorder.  While the October 2008 VA examiner opined that the Veteran's adjustment disorder diagnosed in service was not an earlier manifestation of the Veteran's currently diagnosed adjustment disorder, this opinion ignores 38 C.F.R. § 3.303(b) which states that when a chronic disease is diagnosed in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  In this cae, while the October 2008 VA examiner attributed the Veteran's current psychiatric problems to his current stressors instead of military stressors it is only logical that the Veteran's stressors post-service are different from the stressors he experienced in service.  

The June 2008 private opinion from Dr. A.B.K. notes that the Veteran's current psychiatric problems began during military service.  Also, the Veteran and his mother were highly credible witness during the January 2009 RO hearing.  Furthermore, the continuity of symptomatology evident from the statements from the Veteran, his mother, his ex-wife, and his ex-girlfriend, as well as the positive medical nexus opinion discussed above provide a plausible basis to conclude that the Veteran's current acquired psychiatric disorder is related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   








                         (CONTINUED ON THE NEXT PAGE)
ORDER

The appeal regarding the issue of entitlement to an initial disability rating greater than 10 percent for tendinitis, left shoulder is dismissed.

Service connection for a chronic thoracolumbar disorder is granted.

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


